      Case 1:01-cr-05146-WBS Document 47 Filed 02/18/21 Page 1 of 6


1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,              No. 1:01-cr-05146 WBS
13                 Plaintiff,

14        v.                                ORDER
15   JESSE RODRIGUEZ,

16                 Defendant.

17

18                                ----oo0oo----

19               Defendant Jesse Rodriguez has filed a motion for

20   compassionate release under 18 U.S.C. § 3582(c)(1)(A).           (Docket

21   No. 34.)1

22               Defendant was sentenced to 27 years (324 months) after

23   pleading guilty, pursuant to a plea agreement, to ten counts of

24   robbery under 18 U.S.C. § 1951(a) and one count of brandishing a

25   firearm during a crime of violence under 18 U.S.C. § 924(c)(1).

26   Defendant received a statutory maximum sentence of 240 months for

27
          1    The government concedes that defendant exhausted his
28   administrative remedies.
                                     1
      Case 1:01-cr-05146-WBS Document 47 Filed 02/18/21 Page 2 of 6


1    each of the robbery counts, running concurrently, pursuant to the

2    parties’ plea agreement.     Defendant also received a term of 84

3    months on the § 924(c) firearm count, running consecutively to

4    the terms imposed on the robbery counts.       (Docket Nos. 25, 34-

5    18.)

6              Pursuant to the plea agreement, the government

7    dismissed nine additional counts under § 924(c).         Under the

8    existing law, had defendant been found guilty of the nine

9    additional § 924(c) counts, he would have received “stacked”

10   mandatory consecutive sentences of 25 years each, as at the time,

11   § 924(c) required consecutive 25-year mandatory minimum sentences

12   for subsequent § 924 convictions, even if the first conviction

13   was obtained in the same case.      See, e.g., United States v.

14   McCoy, 981 F.3d 271, 275 (4th Cir. 2020) (citing, inter alia,

15   Deal v. United States, 508 U.S. 129, 132 (1993)).

16             Under the First Step Act, Pub. L. No. 115-391, 132

17   Stat. 5194 (2018), Congress amended § 924(c) to provide that the

18   25-year mandatory minimum for subsequent § 924(c) convictions

19   applies only when a prior § 924(c) conviction arises from a

20   separate case and already has become final.        However, this change
21   does not apply retroactively to sentences imposed before the

22   First Step Act became law.     McCoy, 981 F.3d at 275.

23   Nevertheless, defendant argues that both he and the government

24   understood that conviction on the additional § 924(c) counts

25   would result in additional consecutive 25-year terms, and it was

26   under that understanding that the parties agreed to the eventual
27   27-year sentence.   In his view, now that Congress has changed the

28   law to eliminate stacking, it is unjust for him to serve the
                                         2
      Case 1:01-cr-05146-WBS Document 47 Filed 02/18/21 Page 3 of 6


1    remainder of his sentence, as he contends that the parties would

2    have agreed to a much shorter sentence, and he would have

3    received a much shorter sentence, under current law.

4               In order to be eligible for compassionate release, the

5    defendant must demonstrate: (1) the existence of “extraordinary

6    and compelling” reasons, (2) that he is not a danger to the

7    safety of any other person or the community to the community, (3)

8    that such a reduction is consistent with applicable policy

9    statements issued by the Sentencing Commission.         See 18 U.S.C. §

10   3582(c)(1)A)(i)–(ii).    The First Step Act amended § 3582(c)(1)(A)

11   to permit a defendant to seek compassionate release after fully

12   exhausting administrative remedies for the failure of the Bureau

13   of Prisons to bring a motion on behalf of the defendant, or 30

14   days after requesting the warden of the facility to bring such a

15   motion.    See First Step Act of 2018, § 603(b).      Importantly,

16   other than authorizing a defendant to file a motion for relief, §

17   3582(c)(1)(A) remains unchanged after the First Step Act.         See

18   United States v. Nasirun, No. 8:99-CR-367, 2020 WL 686030, at * 2

19   (M.D. Fla. Feb. 11, 2020.)

20              The Application Notes of Section 1B1.13 of the
21   Sentencing Guidelines define the “extraordinary and compelling

22   reasons” that make a defendant eligible for compassionate

23   release.   See U.S.S.G. §1B1.13.     The examples of extraordinary

24   and compelling reasons for compassionate release as relevant here

25   are: (1) “a terminal illness”, see id. at n.1(A)(i); (2) a

26   serious medical condition that “substantially diminishes the
27   ability of the defendant to provide self-care within the

28   environment of a correctional facility and from which he or she
                                         3
      Case 1:01-cr-05146-WBS Document 47 Filed 02/18/21 Page 4 of 6


1    is not expected to recover”, see id. at n.1(A)(ii); (3) the

2    defendant is at least 65 years old, experiencing a serious

3    deterioration in physical or mental health because of the aging

4    process and “has served at least 10 years or 75 percent of his or

5    her term of imprisonment, whichever is less”, id. at n.(1)(B); or

6    (4) “[a]s determined by the Director of the Bureau of Prisons

7    (“BOP”), there exists in the defendant’s case an extraordinary

8    and compelling reason other than, or in combination with, the

9    reasons described in subdivisions (A) through (C)”.         Id. at

10   n.(1)(D).

11               Some courts have found that the First Step gives courts

12   discretion to consider virtually any reason as a basis for

13   compassionate release.    See, e.g., United States v. Brooker, 976

14   F.3d 228, 230 (2nd Cir. 2020); McCoy, 981 F.3d at 280-84.

15   However, given the language of 18 U.S.C. § 3582(c)(1)(A), which

16   requires that a defendant demonstrate, among other things, that a

17   reduction in sentence is consistent with applicable policy

18   statements issued by the Sentencing Commission, and the lack of

19   any Ninth Circuit authority to the contrary, this court will

20   continue to assess whether a sentence reduction is consistent
21   with the applicable policy statements issued by the Sentencing

22   Commission.    See 18 U.S.C. § 3582(c)(1)(A); accord United States

23   v. Dvorak, 830 F. App’x 846, 847 (9th Cir. 2020) (citing U.S.S.G.

24   § 1B1.13(1)(A) and affirming district court’s denial of motion

25   for compassionate release based on determination that the

26   defendant had not demonstrated extraordinary and compelling
27   reasons).

28               Non-retroactive changes in the law affecting sentencing
                                         4
      Case 1:01-cr-05146-WBS Document 47 Filed 02/18/21 Page 5 of 6


1    are not one of the bases for compassionate release listed by the

2    Sentencing Commission or by the Bureau of Prisons.         Nor are they

3    even remotely similar to any of the bases listed.         Accordingly,

4    the court concludes that Congress’ elimination of stacking does

5    not constitute an extraordinary and compelling basis for

6    compassionate release in this case.       See United States v.

7    Andrews, Case No. 3:93-cr-00075-HDM, 2020 WL 7714708, at *3 (D.

8    Nev. Dec. 29, 2020).    But see, e.g., McCoy, 981 F.3d at 284-88.

9                Even assuming the court may consider extraordinary and

10   compelling circumstances beyond those contemplated by the

11   Sentencing Commission’s policy statements, the elimination of

12   stacking would not warrant compassionate release in this case

13   because, as a result of the dismissal of nine of the ten § 924(c)

14   counts, defendant did not in fact receive a “stacked” sentence.

15   While stacking was undoubtedly a factor in the plea negotiations,

16   the court is unwilling to speculate that without the possibility

17   of stacking, defendant would have received a shorter sentence.

18   Any number of factors likely influenced both sides’ negotiations

19   and the final plea agreement and the court’s sentencing

20   determination.    For example, had § 924(c) not required stacking
21   of terms for the additional counts, the government may have not

22   agreed to dismiss those counts, and defendant could well have

23   received a sentence in excess of the 27-year sentence he actually

24   received.

25               The court further finds that defendant’s health

26   condition, including his back issues and prior bouts with Valley
27   Fever and COVID-19, along with the continued pandemic, do not

28   warrant compassionate release.      Defendant is relatively young,
                                         5
      Case 1:01-cr-05146-WBS Document 47 Filed 02/18/21 Page 6 of 6


1    and it appears that the Bureau of Prisons has been able to

2    sufficiently treat defendant’s medical conditions, including his

3    diagnosis of COVID-19.    Moreover, the defendant has made no

4    showing that he would receive any better care outside of the

5    Bureau of Prisons or that he would be better able to get a COVID-

6    19 vaccination outside of federal custody than he would be in

7    custody.   Overall, defendant has not shown that his medical

8    conditions along with the COVID-19 pandemic qualify as

9    extraordinary and compelling reasons for release under 18 U.S.C.

10   § 3582(c)(1)(A) and U.S.S.G. § 1B1.13.2

11              IT IS THEREFORE ORDERED that defendant’s motion for

12   compassionate release (Docket No. 34), be, and the same hereby

13   is, DENIED.

14   Dated:   February 18, 2021

15

16

17

18

19

20
21

22

23
          2    The court notes defendant’s contention that several
24   other factors warrant a lower sentence, including his age and
     drug addiction at the time of the offenses, cooperation,
25   relatively minor prior criminal history, and efforts at
26   rehabilitation in prison, but finds that these factors do not
     constitute extraordinary and compelling reasons for compassionate
27   release even in combination with the change in the law regarding
     stacking, and even in combination with defendant’s health and the
28   coronavirus pandemic.
                                     6
